DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive.  The argument that the previous and current applications have specification support, and written description support, for the method step of implanting electrode contacts on each side of the supraorbital nerve and applying electrical signals across the contacts to stimulate the nerve and treat epilepsy is not persuasive.  The applicant’s arguments have only repeated specification paragraph descriptions for how the contacts are placed, such as seen in figure 2, of the contacts being placed along the nerve—not on both sides of the same nerve. While figure 3 does show the electrode contacts placed on opposites sides of the nerve, the arguments have not specifically pointed out where in the specification the claimed method step is located of applying electrical signals across the nerve using electrodes on each side of the supraorbital nerve.  
The argument that the prior art does not treat “epilepsy (i.e. preventing seizures)” is not persuasive as the claims contain no limitation to preventing seizures.  The claims also do not contain any limitation to implanting the electrodes in a patient suffering from epilepsy or seizures, and therefore the prior art only needs to be capable of being used to treat epilepsy.
The argument that the prior art does not treat epilepsy because the prior art is used for treating headaches is not persuasive.  The claims do not state how the epilepsy is treated or what particular part of epilepsy is treated, such as a precursor, the seizures, a symptom, and/or an after effect of the epilepsy.  Since headaches occur before and after epileptic seizures, any prior art that treats headaches does treat epilepsy.

The argument that Whitehurst (and similarly Narouze and Carbunaru) does not disclose the limitation of applying stimulation across electrodes on opposing sides of the nerve is correct, but the examiner specifically stated this in the 103 rejection, and stated this was an obvious modification and well-known in the art.  The applicant did not argue this well-known feature and therefore the 103 rejections stand. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The prior art evidence cited with this office action show several references teaching the well-known step/elements of placing electrodes on opposing sides of the nerve to apply the stimulation.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 12/898696 and 15/144499, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter not described in the prior applications in clear, concise, and/or exact terms to make and/or use the invention is the placement of the first and second electrodes on opposite sides of the nerve to deliver stimulation between the electrodes to stimulate the nerve.  The original specification in paragraph 57 describes the use of a pair of electrodes located along the nerve so as to drive the current orthodromically.  While figure 3 does show the use of an electrode array across the nerve, no description or method steps are set forth in the disclosure to describe picking an electrode on opposite sides of the nerve to apply a current across the nerve.  Similarly, claims 26 and 28 have this problem.
This application repeats a substantial portion of prior Application Nos. 15/144499 and 12/898696, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The claimed subject matter and steps not described in the specification is the placement of the first and second electrodes on opposite sides of the nerve to deliver stimulation between the electrodes to stimulate the nerve.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter not described in the written description in clear, concise, and/or exact terms to make and/or use the invention is the placement of the first and second electrodes on opposite sides of the nerve to deliver stimulation between the electrodes to stimulate the nerve.  The original specification in paragraph 57 describes the use of a pair of electrodes located along the nerve so as to drive the current orthodromically.  While figure 3 does show the use of an electrode array across the nerve, no description or method steps are set forth in the disclosure to describe picking an electrode on opposite sides of the nerve to apply a current across the nerve.  Similarly, claims 26 and 28 have this problem.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Narouze et al (“Supraorbital Nerve…A Case Report").
Narouze shows in his figure the use of the implanted Octrode lead (eight electrodes) with electrodes on one side and the opposing side of the supraorbital nerve.  As the device is used to stimulate the supraorbital nerve, and is used for headaches, it will treat epilepsy since it stimulates the nerve and since headaches occur before and after epileptic seizures.
	Narouze does not specifically disclose that the electrodes on each side of the nerve are used to apply the current across the nerve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Narouze, with the electrodes on one side and the opposing side of the nerve, as is well known and common knowledge in the art, to provide the predictable results of applying the stimulation electric field across the nerve to effectively stimulate the nerve, and to allow for the different electrodes to be chosen on the lead to effectively find the best electrodes for stimulation and/or if the lead moves in the patient.
Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narouze et al.
Narouze discloses the use of 60/100 Hz and 200 us pulse, but does not disclose a current of 0.1-3 mA, a charge density at the brain surface that does not exceed 20 uC/cm2, or a current density no greater than 25 mA/cm2 and charge density not greater than 10 uC/cm2 (claims 28-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Narouze, with a current of 0.1-3 mA, a charge density that does not exceed 20 uC/cm2, or a current density no greater than 25 mA/cm2 and charge density not greater than 10 uC/cm2, as is well known and common knowledge in the art, since it would provide the predictable results of adjusting the current, charge density and current density to provide effective stimulation to the patient without stimulating other areas of the body, such as other nerves or the brain, that would create side effects.
In addition, in regards to the stimulation parameters, it would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to modify the stimulation parameters as taught by Narouze with a current of 0.1-3 mA, a charge density that does not exceed 20 uC/cm2, or a current density no greater than 25 mA/cm2 and charge density not greater than 10 uC/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Claims 21 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Carbunaru et al (2007/0049988).
Carbunaru describes the use of implanted leads having multiple electrodes (e.g. para. 6, figures 2, 5, etc.) for stimulating the supraorbital nerve, the supratrochlear nerve, and maxillary/infraorbital nerve (e.g. para. 33, etc.).  As the device is used to stimulate the supraorbital nerve, and is used for headaches, it will treat epilepsy since it stimulates the nerve and since headaches occur before and after epileptic seizures.  Carbunaru also discloses different electrode configurations for application to the nerves which appears to provide electrodes on opposite sides of the nerves (e.g. figure 5, etc.). Carbunaru does not disclose the electrodes placed on opposing sides of the nerves to flow the current across the nerve to stimulate the nerve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Carbunaru, with placing the electrodes on one side and the opposing side of the nerves to flow the current across the nerve to stimulate the nerve, as is well known and common knowledge in the art, to provide the predictable results of applying the stimulation electric field across the nerves to effectively stimulate the nerve, and to allow for the different electrodes to be chosen on the lead to effectively find the best electrodes for stimulation and/or if the lead moves in the patient.

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al.
Carbunaru discloses that the stimulation can be adjusted to optimize the settings of the stimulation to provide the best relief to the patient (e.g. paras. 46-48, etc.) but does not disclose specifically the use of the stimulation being 20-100 Hz, a current of 0.1-3 mA, and pulse duration less than 500us; a charge density that does not exceed 20 uC/cm2; or a frequency between 20-300 Hz, pulse duration between 50-500 us, current density no greater than 25 mA/cm2 and charge density not greater than 10 uC/cm2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Carbunaru, with the use of the stimulation being 20-100 Hz, a current of 0.1-3 mA, and pulse duration less than 500us; a charge density that does not exceed 20 uC/cm2; or a frequency between 20-300 Hz, pulse duration between 50-500 us, current density no greater than 25 mA/cm2 and charge density not greater than 10 uC/cm2, as is well known and common knowledge in the art, since it would provide the predictable results of adjusting the frequency, pulse duration, current, charge density and/or current density to provide effective stimulation to the patient without stimulating other areas of the body, such as other nerves or the brain, that would create side effects.  In addition, Carbunaru provides a clear suggestion that the stimulation can be modified to optimize the stimulation to provide effective relief.  The determination of the most appropriate frequency, current, pulse duration, current density, and charge density by routine experimentation would, therefore, be prima facie obvious to one having ordinary skill in the medical art.

Claims 21 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Whitehurst et al (7769461).
Whitehurst describes the use of implanted leads having multiple electrodes (e.g. figures 3, 2, 5, etc.) for stimulating the supraorbital/ophthalmic nerve and its branches and the maxillary/infraorbital nerve and its branches (e.g. col. 2, lines 48-50, claim 1, etc.) for treating epilepsy (e.g. abstract, claim 1, etc.).  Whitehurst also discloses different electrode configurations for application to the nerves which appears to provide electrodes on opposite sides of the nerves (e.g. figure 3, col. 13, etc.). Whitehurst does not specifically disclose the electrodes placed on opposing sides of the nerves to flow the current across the nerves to stimulate the nerves.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Whitehurst, with placing the electrodes on one side and the opposing side of the nerves to flow the current across the nerve to stimulate the nerve, as is well known and common knowledge in the art, to provide the predictable results of applying the stimulation electric field across the nerves to effectively stimulate the nerves, and to allow for the different electrodes to be chosen on the lead to effectively find the best electrodes for stimulation and/or if the lead moves in the patient.

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst et al.
Whitehurst discloses that the stimulation can be adjusted to optimize the settings of the stimulation to provide the best relief to the patient (e.g. col. 12, etc.) but does not disclose specifically the use of the stimulation being 20-100 Hz, a current of 0.1-3 mA, and pulse duration less than 500us; a charge density that does not exceed 20 uC/cm2; or a frequency between 20-300 Hz, pulse duration between 50-500 us, current density no greater than 25 mA/cm2 and charge density not greater than 10 uC/cm2. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Whitehurst, with the use of the stimulation being 20-100 Hz, a current of 0.1-3 mA, and pulse duration less than 500us; a charge density that does not exceed 20 uC/cm2; or a frequency between 20-300 Hz, pulse duration between 50-500 us, current density no greater than 25 mA/cm2 and charge density not greater than 10 uC/cm2, as is well known and common knowledge in the art, since it would provide the predictable results of adjusting the frequency, pulse duration, current, charge density and/or current density to provide effective stimulation to the patient without stimulating other areas of the body, such as other nerves or the brain, that would create side effects.  In addition, Whitehurst provides a clear suggestion that the stimulation can be modified to optimize the stimulation to provide effective relief.  The determination of the most appropriate frequency, current, pulse duration, current density, and charge density by routine experimentation would, therefore, be prima facie obvious to one having ordinary skill in the medical art.
Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst et al.
Whitehurst discloses that the ophthalmic nerve and its branches can be used for stimulation (e.g. col. 2, lines 48-50, claim 1, etc.) but does not disclose specifically the electrodes on both side of the supratrochlear nerve for stimulation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Whitehurst, with the electrodes on both side of the supratrochlear nerve for stimulation, as is well known and common knowledge in the art, since it would provide the predictable results of stimulating a well-known branch of the ophthalmic nerve used for treating the conditions of epilepsy.  In addition, Whitehurst provides a clear suggestion that the stimulation location can be modified to optimize the stimulation to provide effective relief.  The determination of the most appropriate stimulation location by routine experimentation would, therefore, be prima facie obvious to one having ordinary skill in the medical art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/22/2131